Citation Nr: 1121252	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  02-14 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to an initial rating higher than 20 percent for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1965 to December 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in February 2002 and in April 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In December 2006, the Veteran withdrew his request for hearing before the Board. 38 C.F.R. § 20.702(e).

In December 2008, the Board remanded the case for further development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The question of whether new and material evidence to reopen the claim for service connection for glaucoma to include as secondary to service-connected diabetes mellitus has been raised by the record (private physician's statement in January 2009, and the matter is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  A low back disability, degenerative disc disease and degenerative joint disease, was not affirmatively shown to have been present in service; degenerative joint disease, as a chronic disease was not manifested to a compensable degree within one year from the date of separation from service; a low back disability, degenerative disc disease and degenerative joint disease, was first diagnosed after service beyond the one year presumptive period for a degenerative joint disease as a chronic disease, and the low back disability is unrelated to an injury or disease or event in service.

2.  Throughout the appeal period, diabetes mellitus required insulin and a restricted diet without restricted activities resulting in avoidance of strenuous occupational and recreational activities.


CONCLUSIONS OF LAW

1.  A low back disability, degenerative disc disease and degenerative joint disease, was not incurred in or aggravated by service, and service connection for degenerative joint disease may not be presumed.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309. (2010).

2.  The criteria for an initial rating higher than 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- and post- adjudication VCAA notice by letters, dated in December 2001, in September 2004, in February 2006, and in March 2006.  On the claim of service connection, the Veteran was notified of the type of evidence needed to substantiate the claim, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.   

The Veteran was notified that VA would obtain service treatment records, VA records, and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

As for content of the VCAA notice, the documents substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (to the extent of pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).  

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The timing error was cured by content-complying VCAA notice after which the claims were readjudicated as evidenced by the supplemental statements of the case, dated in July 2007 and March 2010.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.). 

On the initial claim for increase, where, as here, service connection has been granted and the initial disability rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision rating the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating for diabetes mellitus.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  



The RO has obtained service treatment records, VA records, and private medical records.  The Veteran was afforded VA examinations.  Although the Veteran's service representative argues the VA examinations were inadequate for the reasons more fully set forth below, the Board finds the examinations in compliance with 38 C.F.R. § 3.159(c) (4), that is, sufficient competent medical evidence to make a fully informed decision on the claims.  

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim for Service Connection for Low Back Disability 

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§1112, 1137; 38 C.F.R. §§ 3.307, 3.309.


For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Facts 

The service treatment records show that in May 1972, the Veteran complained of chronic low back pain.  X- rays were negative.  In January 1973, there was a notation of repeated back injuries, but there was no objective evidence of organic abnormality.  In June 1974, it was noted that the Veteran had low back pain following a fall in Vietnam five years earlier.  No further details regarding the fall were provided.  The assessment was a low back strain.  In March 1976, the Veteran reported low back pain in conjunction with other symptoms such as coughing and congestion that was attributed to an upper respiratory effect.

In June 1982, the Veteran's spine as normal.  In December 1986, the Veteran had an "over 40" physical.  The spine as normal.  And in the medical history, the Veteran denied any history of back pain although he indicated problems in other areas such as painful or swollen joints, chest pain, and cramps in his legs.  On separation examination in December 1987, the Veteran denied recurrent back problems.

After service, VA records since the mid-1990s show that in March 2006, 2 months after making a claim for service connection for a low back condition, the Veteran complained of upper and lower back pain.  There was no history of back pain.

On VA examination in April 2009, the Veteran gave a history of injuring his back in service jumping from a helicopter.  At the time, he received medication, physical therapy and placed on temporary profile.  After separation, the Veteran stated he did not have significant back pain that required medical attention.  The Veteran stated that he had back pain from time to time and he just lived with it, taking over-the-counter medication if needed.   X-rays suggested degenerative disc disease and arthritis or degenerative joint disease.  The diagnosis was degenerative disc disease.  

As to the relationship to service, the VA examiner noted that the Veteran had injured his back in service, but got better after treatment.  The VA examiner also noted that after separation the Veteran did not have any significant back problems for 22 years.  For that reason, the physician concluded the Veteran did not have any chronicity in service.  In addition, the Veteran had other causes for back problems including being markedly overweight and degenerative disc disease and degenerative joint disease can develop with age.  The VA examiner expressed the opinion that the Veteran's current low back condition was less likely than not related to the low back pain the Veteran experienced in service. 

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.


Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board)).

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b)

Analysis

On the basis of the service treatment records alone, degenerative disc disease or degenerative joint disease of the low back was not affirmatively shown to have been present during service, and service connection under 38 U.S.C.A. §§ 1110 and  1131 and 38 C.F.R. § 3.303(a) is not established.

The service treatment records do document that the Veteran sought treatment for low back pain in service.  On three occasions from May 1972 to June 1974, the Veteran sought treatment for low back pain.  He also sought treatment in March 1976 for low back pain, but the pain was associated with an upper respiratory infection. 

As symptoms of a back pain were noted, that is, observed during service, the principles of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) apply.  




Although the service treatment records document back pain in the early seventies, there were insufficient manifestations to identify any permanent low back disability or disease associated with the back condition.  The Veteran did not seek further treatment after 1976.  On examinations in June 1982, in December 1986, and on separation examination, the examinations did not reveal any back problems and the Veteran did not report any recurrent back problems.

As the service treatment records lack the documentation of the combination of manifestations sufficient to identify a degenerative disc disease or degenerative joint disease, as there were several isolated entries without a finding of a degenerative disc disease or degenerative joint disease, or sufficient observation to establish chronicity during service on the basis of the several entries over three and half years of service and a longer period thereafter without any entry in the service treatment records, chronicity in service is not adequately supported by the service treatment records.

As chronicity in service is not adequately supported by the service treatment records, then service connection may be established by continuity of symptomatology after service under 38 C.F.R. § 3.303(b).

After service, in his statements the Veteran has stated that he has had low back pain since service.  As the Veteran is competent to describe symptoms of pain and the Board finds that the Veteran's statements credible, there is satisfactory evidence of continuity of symptomatology, but as it does not necessarily follow that there is a relationship between the claimed low back disability and the continuity of symptomatology that the Veteran avers, medical evidence is required to demonstrate such a relationship unless such a relationship is one to which a lay person's observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 497 (1997) (medical evidence is required to demonstrate continuity of symptomatology and any present disability unless such a relationship is one to which a lay person's observation is competent). 


The record shows that after service degenerative disc disease and degenerative joint disease by X-ray was first documented in 2009 after the first back pain complaints were recorded in March 2006.  

To the extent the Veteran states that he has had low back pain since service, degenerative disc disease and degenerative joint disease are not conditions under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of the disability is medical in nature, that is, not capable of lay observation, and competent medical evidence is required to substantiate the claim.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 3.159.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Also under certain circumstances, the Veteran as lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  And the Veteran as a lay person is competent to offer an opinion on a simple medical condition. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).






As the presence or diagnosis of a degenerative disc disease or degenerative joint disease cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, degenerative disc disease or degenerative joint disease and is not a simple medical condition that the Veteran is competent to identify. And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a diagnosis of degenerative disc disease or degenerative joint disease.

Where, as here, there is a question of the presence or a diagnosis of degenerative disc disease or degenerative joint disease,  not capable of lay observation by case law, and degenerative disc disease or degenerative joint disease is not a simple medication condition under Jandreau for the reason expressed, to the extent the Veteran's statements are offered as proof of the presence of a degenerative disc disease or degenerative joint disease in service or before 2006, the Veteran's statements are not competent evidence, and the statements are excluded, that is, not admissible as evidence, and the statements are not to be considered as competent evidence favorable to claim.

As for the Veteran describing a contemporaneous medical diagnosis and as for symptoms described by the Veteran that later support a diagnosis by a medical professional, no health-care professional diagnosed degenerative disc disease or   To the extent the Veteran has expressed the opinion that her current low back disability is related to service, the Veteran's opinion as a lay person is limited to inferences that are rationally based on the Veteran's perception and does not require specialized knowledge, education, or training.  

As the Veteran as a lay person is not competent to declare either the presence or diagnosis of a low back disability based on personal observation, any inference based on what is not personally observable cannot be competent lay evidence.  



And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between the current low back disability first shown after service and an injury, disease, or event in service. until the VA examination in April 2009.

Also, to the extent the Veteran's statements are offered as prove of an association between the degenerative disc disease or degenerative joint disease, first diagnosed after service, and low back pain in service, the Veteran's opinion as a lay person is limited to inferences that are rationally based on the Veteran's perception and does not require specialized knowledge, education, or training.  

As the Veteran as a lay person is not competent to declare either the presence or diagnosis of a low back disability based on personal observation, any inference based on what is not personally observable cannot be competent lay evidence.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between the current low back disability first shown after service and an injury, disease, or event in service.

As for the Veteran describing a contemporaneous medical diagnosis and as for symptoms described by the Veteran that later support a diagnosis by a medical professional, no health-care professional diagnosed a degenerative disc disease or degenerative joint disease until the VA examination in April 2009.

The only competent evidence on the question of whether the Veteran has a disability of the lumbar spine, degenerative disc disease or degenerative joint disease, consists of the report of VA examination by a physician, who is qualified by education, training, or experience to diagnosis a medical condition and to offer an opinion on causation.  The VA examiner noted the Veteran injured his back in service, but got better after treatment.  The VA examiner also noted that after separation the Veteran did not have any significant back problems for 22 years.  For that reason, the physician concluded the Veteran did not have any chronicity in service.  



In addition, the VA examiner identified other causes for the Veteran's back problems including being weight and age.  The VA examiner expressed the opinion that the Veteran's current low back condition was less likely than not related to the low back pain the Veteran experienced in service.  

The Veteran, through his service representative, argues that the examination was inadequate because the examiner did not have the claims file to review before and the VA examiner did not recite the pertinent facts especially as it related to service.  The Board finds the argument is without merit.  First, the examiner recorded the history given by the Veteran and the Veteran does not dispute the accuracy of the history and the Veteran has not pointed to any fact in the file that the examiner either ignored or overlooked.  

Furthermore, the VA examiner did subsequently review the Veteran's file and the VA examiner reported that the review did not change his opinion.  

After review of the report of VA examination, the Board determines that the VA examiner considered the significant facts of the case and provided a rationale for the opinion.  Therefore, the medical opinion is adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (holding that medical opinion must be based on consideration of the veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one). 

From this reason, the Board concludes that the VA examiner applied valid medical analysis to the significant facts of the case to reach the conclusion reached in the report.  This evidence opposes, rather than supports, the claim and there is no medical evidence in favor of the claim as the VA examiner concluded that it was less likely than not that the Veteran's current low back disability was related to service.

Further, the first documentation of degenerative joint disease by X-ray in 2009, 30 years after service, is well beyond the one year presumptive period after discharge from service in 1987, and service connection for degenerative joint disease on a presumptive basis as a chronic disease under 38 U.S.C.A. §§ 1112, 1137 and 38 C.F.R. §§ 3.307, 3.309(a) is not established.

The Board has considered the provisions of 38 U.S.C.A. § 1154(b), related to the Veteran's combat service.  The presumption afforded under 38 U.S.C.A. § 1154(b) deals only with the question of whether a particular disease or injury occurred in service, that is, what happened then, and not the question of either current disability or nexus to service, as to both of which competent evidence of a current disability and a nexus to service is still required.  Wade v. West, 11 Vet. App. 302, 306 (1998).  And there is no competent lay or medical evidence of a nexus to service 

For the above reasons, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).

Claim for a Rating Higher than 20 Percent for Type 2, Diabetes Mellitus

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).




Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Facts

The Veteran was diagnosed with type 2, diabetes mellitus in May 1994. 

On VA examination in June 2001, the Veteran indicated he was on medication and his blood sugar fasting scores were between 135 and 140.  He had a cataract of the left eye but did not have diabetic retinopathy.  The Veteran stated he experienced pain in each calf if he walked two miles.  He also played golf.  The Veteran experienced occasional numbness in his left great toe, but had no other sensory complaints regarding his feet.  While the Veteran had 2 + edema in his ankles and feet, his pulses were normal.  The diagnosis was diabetes fairly well controlled; essential hypertension, then uncontrolled and progressive obesity that his medication might have played a role in causation.

In August 2002, the Veteran was to follow a restricted diet and exercise in addition to taking his medication.  In September 2002, it was noted that the Veteran's blood sugar levels were elevated. 







In December 2002, the Veteran was afforded a second VA examination where it was noted his diabetic medications did not really control his diabetes.  He experienced some discomfort in his legs with very mild burning and stinging mostly in his ankles and toes.  He also had very mild tingling and numbness and some loss of vibratory sense.  The Veteran exercised by walking 3 miles a day seven days a week.  

In January 2003, on VA examination the Veteran did not have diabetic retinopathy.

On VA examination in March 2005, the Veteran was on oral medication and insulin.  The diagnosis was insulin dependent diabetes, uncontrolled.

In August 2005, the Veteran did not have diabetic retinopathy.  

In September 2005, it was noted the Veteran walked 2 miles a day and played golf.  He also worked as a senior program manager for a technology company.

On a VA neurological examination in March 2006, the Veteran was diagnosed with severe peripheral neuropathy of the lower extremities and moderate peripheral neuropathy of the upper extremities, all due to his diabetes.  

In July 2007, the Veteran was afforded another VA examination and was noted he was still on diabetic medication.  His weight fluctuated but there was no net change in the last year.  The Veteran stated he occasionally became hypoglycemic and learned to take a snack when he worked hard.  He did not have an episode of ketoacidosis or had he been hospitalized.  He had no polyuria, polydipsia, or persistent dry mouth.  His activities were not restricted and he walks two miles a day.  He also continued to play golf.  The Veteran was on a restricted carbohydrate low fat diet.  The diagnosis was controlled with insulin diabetes.




In December 2007, a foot examination was essentially within normal limits except for diminished pulses.

In May 2008, the Veteran was walking 2.5 miles a day without chest pain.  A month earlier, it was noted the Veteran was stable but historically non-compliant with diet and treatment.  

On VA examination in April 2009, there was no history of hospitalization for ketoacidosis or hypoglycemic reactions.  The Veteran had lost about 130 pounds over time.  There had not been any restriction of activities or visits to his diabetic care provider due to ketoacidosis or hypoglycemic reactions.  

The VA examiner concluded the diabetes did not restrict the Veteran from any activity.  The examiner noted the Veteran walked two miles three to five times a week and that the Veteran also went s to the gym and worked on an elliptical machine three times a week for 45 minutes.  He also walked nine holes when playing golf and worked full time as a senior program manager.  He has never missed work due to his diabetes and there has been no effect on his occupational functioning and daily activities.  The VA examiner concluded there was no evidence of anyone advising the Veteran to avoid strenuous occupation or recreational activities due to diabetes, ketoacidosis, or hypoglycemia.  In an addendum after reviewing the claims file, the VA examiner noted the Veteran has been advised that instead of restricting his activities, the Veteran should participate in regular physical activities.

Analysis

For the period covered in this appeal, the Veteran's diabetes mellitus has been rated as 20 percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 7913.  The criteria for the next higher rating, 40 percent, under Diagnostic Code 7913, require insulin, restricted diet, and regulation of activities.  

After careful review of the record, the Board finds that the Veteran does not meet the criteria for a 40 percent rating under Diagnostic Code 7913

Regulation of activities means avoidance of strenuous occupational and recreational activities.  See 61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in Diagnostic Code 7913).  

Medical evidence is required to establish that occupational and recreational activities have been restricted under Diagnostic Code 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 365 (2007) (citing 61 Fed. Reg. 20,440 (May 7, 1996).  In this case, there is no such medical evidence the Veteran should avoid strenuous occupational or recreational activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.  Therefore, the Veteran has not met the criteria for a 40 percent rating for diabetes mellitus

It is true the Veteran has developed additional residuals of diabetes such as peripheral neuropathy or erectile dysfunction.  However, in this case, erectile dysfunction and the neurologic manifestations of the service-connected diabetes are already rated separately, and to include those manifestations again as a direct manifestation of diabetes would violate the rule against pyramiding.  See 38 C.F.R. § 4.14.  In a similar manner, other symptoms and conditions that could be a result of diabetes, such as glaucoma or hypertension, have been determined not to be related to diabetes.

As the assigned evaluation reflects the actual degree of impairment shown since the date of the grant of service connection for the Veteran's diabetes, there is no basis for staged ratings for this claim. 

As the criteria for a 40 percent rating under Diagnostic Code 7913 have not been demonstrated throughout the period considered in this appeal, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).





Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe a  disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability is contemplated by the Rating Schedule and the assigned schedule rating is, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).


(The Order follows on the next page.).










ORDER

Service connection for a low back disability, degenerative disc disease and degenerative joint disease, is denied.

An initial rating higher than 20 percent for diabetes mellitus is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

=Department of Veterans Affairs


